There is no material dispute as to the facts in this case. Prior to September 14, 1927, the insured had been working as a doffer in the spinning room of the cotton mill. He and his wife were at that time occupying a house in the mill village. On September *Page 376 
14th, he secured his time from the mill office, was paid off; he had the outside check him out of his house which he vacated; he had his household goods loaded on a wagon and moved to the house of Mr. Hall, where they remained two months in storage under an arrangement with Mr. Hall; he and his wife then went to the home of his father in an adjoining county, where they remained for ten days; during that time the insured was not working in the mill; on his return to the mill he made arrangements to board with Hall where his household goods were stored and continued to board there for about two months; on October 4th, he went to the overseer of the spinning room and asked for a job; on October 6th he was put to work as spare help, not his regular job as doffer; later he moved into a house in the mill village, not the one vacated in September; report of his re-employment was not immediately made to the insurance company for the reason that he would not under the policy be again eligible for insurance until the expiration of three months' employment, though it was later.
Upon several occasions the insured had left the mill and each time pursued the same course of reporting his departures to the mill officials and upon his return securing a new certificate of employment. It seems to me that no other reasonable inference could have been drawn from this evidence than that the insured severed his employment with the mill on September 14th without any indication on his part of a desire to return and with no obligation to re-employ him in case of his return. When he did return in October and secured new and different employment, he became subject to the terms of the policy which made him ineligible for insurance until after the expiration of three months.
The employment of the insured, so far as the evidence shows, was for an indefinite time and may have been terminated at the will of either party. 39 C.J., 71. Like any other contract, it may have been terminated by agreement of the parties or by their consent, either express or implied. *Page 377 
39 C.J., 76. When the insured acted as he did and the mill canceled his employment and so notified the insurance company, the implication of mutual consent was as clear as it could possibly have been. During the interval of his absence, could any act of his have been charged to the employer?
In Douglas v. Ins. Co. (Mo.App.), 297 S.W. 87, it was held, quoting syllabus:
"Servant's connection with service ceases when he leaves; especially if he leaves of his own accord. * * * After a servant has left the service, the only way in which he can return to it is by making a new contract with the employer, who can receive him back or not as he sees fit.
In the case at bar it seems that the servant did everything that he could have done to terminate the employment; under the circumstances there was absolutely no obligation on the part of the mill to give him re-employment upon his return, which seems to be conclusive of the issue whether his employment had ceased.
In Knudsen v. Benn (C.C.), 123 F., 636, 637, the Court said:
"When a servant leaves, * * * the connection of the servant with the service ceases, and this is especially so when the employee leaves of his own accord. He has the right to do so if he demands higher wages, and the demands are not complied with by the employer. He may leave, but if he does he has no right to insist upon re-employment, * * * he has no further interest in the service. * * * He has left the service, and the only way he can return to it is by making a new contract with the employer, who may receive him back or not, as he sees fit:"
The policy provided that "upon termination of active employment, the insurance of any discontinued employee under this policy automatically and immediately terminates *Page 378 
and the company shall be released from any further liability of any kind on account of such person."
If the insured made application for his time, received a check for it "ending September 12 — 17 — 27," presented it to the treasurer, received the money, gave notice of vacating the house he was living in, moved his household goods and stored them in another house, left the village with his wife and went into another county to the home of his father, I do not see what else he could have done to terminate his employment; all without any intimation of his intention to return.
The fact that he stored his goods while away may have indicated a purpose to return, of which the mill had no notice; but such uncommunicated intention not agreed to by the mill could not maintain the continuity of his employment. That he himself considered the employment terminated is shown by his application for and acceptance of employment of a different character and location in a different house.
The policy also provides:
"Re-employment will be classed as new employment in accordance with Paragraph 4 hereof, and will be subject to the issuance of a new certificate";
And:
"Each new employee of the employer shall be insured hereunder on the basis upon which the insurance on the employees was originally granted, such insurance to take effect as and from three months from the time such new employee enters the employment of the employer and begins work."
It appears also, in corroboration of the foregoing conclusion, that the name of the insured was taken off of the payrolls, the insurance company notified of his withdrawal, and a deduction made by the insurance company on account thereof; all in consequence of the conduct of the insured which should estop his beneficiary from claiming the insurance. *Page 379 
I think therefore that the defendant's motion for a directed verdict should have been granted.